DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.TW10917029, filed on 10/26/2020. Furthermore, acknowledgment is made of a provisional application, 62/970,714, filed on 02/06/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 10, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2021/0132848, KR10-2019-0137531), hereinafter Cho in view of Michael et al. (US 2013/0346671), hereinafter Michael
Regarding claims 1 and 11, taking claim 1 as exemplary, Cho teaches a memory controller (Cho, Fig.1, controller 130), comprising: 
a memory interface (Cho, [0040], The controller 130 may include … a memory I/F 142); and 
a processor (Cho, [0040], The controller 130 may include … processor 134), coupled to the memory interface and configured to control access operation of a memory device via the memory interface (Cho, [0043], The memory I/F 142 may serve as a memory/storage interface for interfacing the controller 130 and the memory device 150), 
wherein the processor is further configured to maintain a predetermined table (Cho, [0054], The map block may store a map table including one or more entries corresponding to map data of the user data) according to a write operation of a first memory block of the memory device and perform data protection in response to the write operation (Cho, [0045], ECC encoding process), 
when performing the data protection, the processor is configured to determine whether memory space damage has occurred in the first memory block, and 
when it is determined that memory space damage has occurred in the first memory block (Cho, [0111], When the error correction of the data fails), the processor is configured to trace back one or more data sources of data written in the first memory block according to the predetermined table to obtain address information of one or more source memory blocks and perform a data recovery operation according to the address information of the one or more source memory blocks (Cho, [0111]-[0114]; [0106]).  
Cho teaches detecting a bad memory block, nevertheless, Cho does not teach when performing the data protection, the processor is configured to determine whether memory space damage has occurred in the first memory block, as claimed.
However, Cho in view of Michael teaches when performing the data protection, the processor is configured to determine whether memory space damage has occurred in the first memory block (Michael, [0053], FIG. 7 shows an illustrative programming process, which is initiated by receipt of a page program command (block 400) … Once the correct page address is obtained, the actual page programming process (block 430) and the process of checking for a programming error (block 440) may be performed in any desired manner. An example … program-verify operation, which typically sets a pass/fail bit in the status register. After checking for a programming error, bad block management may be performed if desired (block 450) (see FIG. 9); [0056], User-controlled bad block management begins by checking for a bad block (block 610); [0006]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate teachings of Michael to perform a program-verify operation to protect programmed data and detect a bad block, in response to a write operation. A person of ordinary skill would have been motivated to combine the teachings of Cho with Michael because it improves 
Claim 11 has similar limitations as claim 1 and is rejected for the similar reasons.
Regarding claims 2 and 12, taking claim 2 as exemplary, the combination of Cho and Michael teaches all the features with respect to claim 1 as outlined above. The combination of Cho further teaches the memory controller of claim 1, wherein the predetermined table is a multi-party mapping table, the multi-party mapping table comprises a plurality of multi-party mapping records, each multi-party mapping record at least comprises a first field storing a logical address (Cho, [0054], the map data may include a logical address of the user data), a second field storing a source physical address (Cho, [0054], an original block address) and a third field storing a destination physical address (Cho, [0054], a copy block address), for recording that data corresponding to the logical address has been moved from the corresponding source physical address to the corresponding destination physical address (Cho, Fig.5; [0075]).  
Claim 12 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claims 3 and 13, taking claim 3 as exemplary, the combination of Cho and Michael teaches all the features with respect to claim 2 as outlined above. The combination of Cho further teaches the memory controller of claim 2, wherein the processor is further configured to maintain a logical-to-physical mapping table, the logical-to-physical mapping table corresponds to a plurality of logical addresses for recording mapping information regarding which physical address the logical addresses are respectively mapped to (Cho, [0075], The map table 500 .), and wherein when performing the write operation of the first memory block (Cho, [0088], when the processor 134 receives user data from the host 102, the processor 134 may store the user data in an original block), the processor is configured to write data corresponding to one or more logical addresses in the first memory block, and update the mapping information of the one or more logical addresses in the logical-to-physical mapping table to corresponding one or more physical addresses of the first memory block (Cho, [0091], [0094], In step S710, the processor 134 may update map data).  
Claim 13 has similar limitations as claim 3 and is rejected for the similar reasons.
Regarding claims 4 and 14, taking claim 4 as exemplary, the combination of Cho teaches all the features with respect to claim 3 as outlined above. The combination of Cho further teaches the memory controller of claim 3, wherein when it is determined that memory space damage has occurred in the first memory block, the processor is further configured to modify the mapping information of the one or more logical addresses in the logical-to-physical mapping table to one or more physical addresses of the one or more source memory blocks (Cho, [0115]).  
Claim 14 has similar limitations as claim 4 and is rejected for the similar reasons.
Regarding claim 10, the combination of Cho and Michael teaches all the features with respect to claim 1 as outlined above. The combination of Cho further teaches the memory controller of claim 1, wherein when performing the data recovery operation, the processor is further configured to select a second memory block, read data that was previously written in the first memory block from the one or more source memory blocks, and write the data that is read from the one or more source memory blocks in the second memory block (Cho, [0111], [0113]-[0114]).  

Claims 5-8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho and Michael as applied to claims 2 and 12 respectively above, and further in view of Chang (US 2014/0119706), hereinafter Chang.
Regarding claims 5 and 15, taking claim 5 as exemplary, the combination of Cho teaches all the features with respect to claim 2 as outlined above. The combination of Cho further teaches the memory controller of claim 2, wherein the processor is further configured to maintain a logical-to-physical mapping table, the logical-to-physical mapping table corresponds to a plurality of logical addresses for recording mapping information regarding which physical address the logical addresses are respectively mapped to (Cho, [0075], The map table 500 may include information on a physical address corresponding to each logical address; Fig.5), and wherein when performing the write operation of the first memory block, the processor is configured to write data corresponding to one or more logical addresses in the first memory block (Cho, [0095], at S710 the map data for logical addresses LBA6, LBA7, and LBA8 were updated to indicate a copy block address of BLOCK4; Fig.7), and before determining that memory space damage has not occurred in the first memory block, the processor is configured not to update the mapping information of the one or more logical addresses in the logical-to-physical mapping table to corresponding one or more physical addresses of the first memory block.  

However, the combination of Cho in view of Chang teaches before determining that memory space damage has not occurred in the first memory block, the processor is configured not to update the mapping information of the one or more logical addresses in the logical-to-physical mapping table to corresponding one or more physical addresses of the first memory block (Chang, [0025], When the target image file is being written into the flash memory 210, the control unit 211 meanwhile performs the faulty block detection procedure 214 to detect whether the first block 231 into which the processing unit 221 or the control unit 211 tries to write a piece of data of the target image file is faulty, that is, to detect if this first block 231 is a faulty block 480, as shown by a dotted line block in FIG. 4B (step S430);  [0027], If discovering that one faulty block 480 exists in the first blocks 231 … Then, the control unit 211  records the faulty block 480 into the data accessing structure mapping table 213 (step S460); Fig. 4A, see mapping table is updated after step s430.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cho to incorporate teachings of Chang to determine whether data is written to a defective memory block and update a mapping table only after the determining step has taken place. A person of ordinary skill in the art would have been motivated to combine the 
Claim 15 has similar limitations as claim 5 and is rejected for the similar reasons.
Regarding claims 6 and 16, taking claim 6 as exemplary, the combination of Cho, Michael, and Chang teaches all the features with respect to claim 5 as outlined above. The combination of Cho further teaches the memory controller of claim 5, wherein when determining that memory space damage has not occurred in the first memory block, the processor is configured to update the mapping information of the one or more logical addresses in the logical-to-physical mapping table to the corresponding one or more physical addresses of the first memory block (Chang, [0026], If the first block 231 is normal, the processing unit 221 writes a piece of data of the target image file into the first block 231 via the control unit 211 (step S440) … the control unit 211 records the information about the written memory blocks 212 into the data accessing structure mapping table 213).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cho to incorporate teachings of Chang to determine whether data is written to a defective memory block and update a mapping table only after the determining step has taken place. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cho with Chang because it improves efficiency and reliability of the storage system disclosed in the combination of Cho by avoiding writing data into defective blocks (Chang, [0005]).
Regarding claims 7 and 17, taking claim 7 as exemplary, the combination of Cho teaches all the features with respect to claim 1 as outlined above. The combination of Cho further teaches the memory controller of claim 1, wherein the predetermined table is a logical-to-physical mapping table, the logical-to-physical mapping table corresponds to a plurality of logical addresses for recording mapping information regarding which physical address the logical addresses are respectively mapped to (Cho, [0075], The map table 500 may include information on a physical address corresponding to each logical address; Fig.5), wherein when performing the write operation of the first memory block, the processor is configured to write data corresponding to one or more logical addresses in the first memory block (Cho, [0095], at S710 the map data for logical addresses LBA6, LBA7, and LBA8 were updated to indicate a copy block address of BLOCK4; Fig.7), and before determining that memory space damage has not occurred in the first memory block, the processor is configured not to update the logical-to-physical mapping table.  
The combination of Cho does not explicitly teach before determining that memory space damage has not occurred in the first memory block, the processor is configured not to update the logical-to-physical mapping table, as claimed.
However, the combination of Cho in view of Chang teaches before determining that memory space damage has not occurred in the first memory block, the processor is configured not to update the logical-to-physical mapping table (Chang, [0025], When the target image file is being written into the flash memory 210, the control unit 211 meanwhile performs the faulty block detection procedure 214 to detect whether the first block 231 into which the processing unit 221 or the control 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cho to incorporate teachings of Chang to determine whether data is written to a defective memory block and update a mapping table only after the determining step takes place. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cho with Chang because it improves efficiency and reliability of the storage system disclosed in the combination of Cho by avoiding writing data into defective blocks (Chang, [0005]).
Regarding claims 8 and 18, taking claim 8 as exemplary, the combination of Cho, Michael, and Chang teaches all the features with respect to claim 7 as outlined above. The combination of Cho further teaches the memory controller of claim 7, wherein when determining that memory space damage has not occurred in the first memory block, the processor is configured to update the mapping information of the one or more logical addresses in the logical-to-physical mapping table to corresponding one or more physical addresses of the first memory block (Chang, [0026], If the first block 231 is normal, the processing unit 221 writes a piece of data of the target image file into the first block 231 via the control unit 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cho to incorporate teachings of Chang to determine whether data is written to a defective memory block and update a mapping table only after the determining step takes place. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cho with Chang because it improves efficiency and reliability of the storage system disclosed in the combination of Cho by avoiding writing data into defective blocks (Chang, [0005]).

Claims 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho and Michael as applied to claims 1 and 11 respectively above, and further in view of Lasser (US 2015/0178189), hereinafter Lasser.
Regarding claims 9 and 19, taking claim 9 as exemplary, the combination of Cho teaches all the features with respect to claim 1 as outlined above. The combination of Cho does not teach the memory controller of claim 1, wherein after completing write operation of one or more pages of the first memory block, the processor determines whether memory space damage has not occurred in the first memory block by reading data stored in the one or more pages, and when determining that the data stored in any of the one or more pages has been damaged, the processor determines that the memory space damage has occurred in the first memory block, as claimed.
the memory controller of claim 1, wherein after completing write operation of one or more pages of the first memory block, the processor determines whether memory space damage has not occurred in the first memory block by reading data stored in the one or more pages, and when determining that the data stored in any of the one or more pages has been damaged, the processor determines that the memory space damage has occurred in the first memory block (Lasser, [0067], The post-write read scheme waits for a time D 317 before initiating a post-write verification process 319 to ensure that memory cells are in a stable condition. A page number, n, is initialized to zero at this point. Then, page n is verified … If verification is unsuccessful for any page then verification fails 333,).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cho to incorporate teachings of Lasser to perform a memory block post-write read verification process for each page of the memory block. If any of the pages fails the verification process, the memory block is a corrupted. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cho with Lasser because it improves reliability of the storage system disclosed in the combination of Cho by performing data verification after the data is stored in a destination block in response to a write operation (Lasser, [0008]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (US 20200089581).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136